Citation Nr: 0214393	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-20 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  He subsequently perfected a timely 
appeal regarding that issue.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in July 
2000 and a Supplemental Statement of the Case (SSOC) in March 
2001.

In June 2002, the veteran presented testimony at a Travel 
Board hearing before the undersigned Member of the Board at 
the RO; a transcript is of record.  Shortly after the 
hearing, the RO obtained additional medical evidence relevant 
to the claim.  However, this evidence appears to be another 
copy of a medical report already associated with the claims 
folder.  Thus, the Board finds that this evidence was already 
considered by the RO prior to the issuance of the March 2001 
SSOC, and that we may proceed to consider this evidence 
without prejudice to the veteran.

In the June 2000 rating decision, the RO also determined that 
new and material evidence had not been submitted to reopen 
claims of entitlement to service connection for diabetes 
mellitus and service connection for sleep apnea.  The veteran 
did not express disagreement regarding the denial of his 
claim for diabetes mellitus, but he did perfect a timely 
appeal regarding his attempt to reopen a previously denied 
claim of entitlement to service connection for sleep apnea.  
This claim was addressed by the RO in the July 2000 SOC.  
However, in a March 2001 rating decision, the RO granted 
entitlement to service connection for sleep apnea and 
assigned a 30 percent evaluation, effective January 14, 2000.  
The veteran did not express disagreement with either the 
disability rating or effective date assigned in that 
decision.  Thus, that matter is not presently on appeal 
before the Board.

In the June 2000 rating decision, the RO also granted 
entitlement to service connection for hypothyroidism and 
assigned a noncompensable evaluation, effective January 14, 
2000.  In his Notice of Disagreement (NOD) received in July 
2000, the veteran contended that his hypothyroidism warranted 
a 10 percent evaluation under the applicable criteria.  
Shortly thereafter, in a July 2000 rating decision, the RO 
granted an increased evaluation of 10 percent for the 
service-connected hypothyroidism, effective January 14, 2000.  
Normally, where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less 
than the maximum available benefit, will not abrogate the 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, in 
this instance, the veteran specifically asserted that he was 
seeking a 10 percent evaluation, and no more, for his 
service-connected hypothyroidism.  Since the 10 percent 
evaluation was granted in the July 2000 rating decision, the 
veteran has not asserted that a higher rating was warranted.  
It was not mentioned in a Substantive Appeal (VA Form 9) 
submitted in October 2000, and it was not discussed during 
his June 2002 hearing.  Therefore, the Board concludes that 
the veteran's appeal has been satisfied with respect to that 
issue.

Similarly, the Board notes that, shortly after the March 2001 
rating decision in which service connection was established 
for sleep apnea, the veteran expressed disagreement with the 
30 percent disability rating assigned for that disability.  
In a May 2001 statement, he asserted that a 50 percent 
evaluation was warranted under the applicable criteria.  
Shortly thereafter, in a December 2001 rating decision, the 
RO granted a 50 percent evaluation for sleep apnea, effective 
January 14, 2000.  The veteran did not subsequent express 
disagreement with that decision.  Thus, the Board finds that 
the matter is also not currently on appeal.

In a statement received by the RO in February 2001, the 
veteran indicated that he wished to file a new claim of 
entitlement to service connection for diabetes mellitus, on 
the basis that it was caused by exposure to herbicides during 
service.  This claim was denied by the RO in a December 2001 
rating decision on the basis that the veteran had not served 
in the Republic of Vietnam during the Vietnam era.  To date, 
the veteran has not submitted an NOD regarding this decision.  
Therefore, this matter is not currently on appeal before the 
Board.

In a statement dated in January 2002, the veteran indicated 
that he was seeking entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  As this issue has not yet been addressed, it 
is referred to the RO for appropriate action.


FINDING OF FACT

The credible and probative evidence is in relative equipoise 
as to whether the veteran's bilateral hearing loss was 
incurred in service.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 & Supp. 2002); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect that, in April 
1985, audiometric testing revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
10
LEFT
5
10
10
5
10

In a report of medical examination dated in April 1985, an 
examiner noted a diagnosis of high frequency hearing loss.

A report of medical examination dated in August 1990 shows 
the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
5
LEFT
15
10
10
10
15

Subsequent service medical records are negative for any 
complaints or treatment for hearing loss, and no further 
audiometric testing appears to have been conducted in 
service.  A report of medical history completed in June 1991 
reveals that the veteran reported having no history of 
hearing loss.

In January 2000, the veteran filed an informal claim of 
entitlement to service connection for hearing loss in both 
ears.  He reported receiving treatment for this disability at 
the VA Medical Center in Montgomery, Alabama, and at Maxwell 
Air Force Base.

In a February 2000 letter, a physician from Maxwell Air Force 
Base, Dr. J.H., indicated that he had reviewed several 
clinical notes from the veteran's period of active duty.  It 
was noted that the veteran had been diagnosed with high 
frequency hearing loss in April 1985.  Dr. J.H. concluded 
that the veteran's reported hearing loss was likely due to 
the diagnosis he received during service.

The RO subsequently obtained the veteran's VA treatment 
records, which appear to be negative for any complaints or 
treatment for hearing loss.  In the June 2000, the RO denied 
entitlement to service connection for bilateral hearing loss.  
The RO acknowledged the letter from Dr. J.H., but concluded 
that the evidence did not show a hearing loss disability as 
defined by 38 C.F.R. § 3.385.

The veteran subsequently submitted a May 2000 medical record, 
which contains the uninterpreted results of a private 
audiological evaluation.  In that report, the examiner noted 
an average hearing loss of 28 decibels in the right ear and 
23 decibels in the left ear.  Speech audiometry reportedly 
revealed speech recognition ability of 92 percent in the 
right ear and 100 percent in the left ear. 

In the July 2000 SOC, the RO set forth the provisions of 
38 C.F.R. § 3.159, which provides that VA has a 
responsibility to assist the veteran in obtaining government 
records, as well as any medical, employment, or other non-
governmental records that he authorizes VA to obtain on his 
behalf.

Thereafter, in November 2000, the veteran underwent a VA 
audiological evaluation.  The veteran reported having a 
history of noise exposure during service, including aircraft 
noise, heavy artillery, and small arms fire.  Pure tone 
thresholds, in decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
35
30
LEFT
30
30
30
30
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
examiner concluded that hearing was within normal limits in 
the right ear from 250 to 500 Hertz, but that this was 
followed by mild sensorineural hearing loss from 1000 to 8000 
Hertz.  In the left ear, hearing was found to be normal at 
250 Hertz, but with mild sensorineural hearing loss from 500 
to 4000 Hertz.

In the March 2001 SSOC, the RO continued to deny entitlement 
to service connection for bilateral hearing loss.  The RO 
concluded that hearing loss had not been shown in service or 
within one year of separation from service.

During his June 2002 hearing, the veteran testified that he 
had been exposed to a variety of loud noises during service.  
He explained that he worked in security during service and 
that he was often around the flight line, where he was 
repeatedly exposed to the sounds of high-powered aircraft.  
He reported that he had not noticed hearing loss during 
service, but that he had been told by family members that 
there might be a problem with his hearing.  The veteran noted 
that he subsequently reviewed his service medical records and 
discovered that hearing loss had been noted in 1985.  He 
indicated that he did not see a doctor about his hearing loss 
until three years after separation, and finaly did so because 
complaints by family members kept getting worse.  The veteran 
noted that he had undergone another VA examination during the 
past year in regard to his hearing loss, but that he had been 
unable to obtain the record of that examination.  He was 
advised by the undersigned that his claims folder would be 
held at the RO for 30 days so that the record of that 
examination could be obtained.

Shortly thereafter, the RO obtained an additional copy of the 
veteran's November 2000 VA audiological evaluation.  

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2002)).  Accordingly, the Secretary determined that 
some limited assistance is warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined 
that VA should request any existing records from Federal 
agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC, the SSOC, and correspondence provided by the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the July 2000 SOC in which the 
RO advised him of what records VA could obtain on his behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
In addition, as discussed above, the RO provided the veteran 
with an audiological examination in November 2000.  

The Board notes that, during his June 2002 hearing, the 
veteran reported having undergone a VA examination in the 
last year.  He indicated that he had been unable to obtain a 
record of this examination to submit in support of his claim.  
As explained in detail above, the claims folder was 
subsequently held at the RO for thirty days so that this 
record could be obtained.  The RO subsequently acquired a 
copy of his November 2000 audiological evaluation.  Thus, it 
appears likely that the examination that the veteran was 
referring to was the November 2000 examination, a report of 
which had already been associated with the claims folder.  In 
any event, in view of the favorable disposition herein, 
discussed below, the Board finds that the veteran will not be 
prejudiced by our decision, even if it is subsequently shown 
that additional medical records were available but not 
associated with the claims folder.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for bilateral hearing loss

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992);  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2001).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record reflects that, in April 1985, the veteran was 
given a diagnosis of high frequency hearing loss.  Subsequent 
service medical records are negative for any further findings 
of hearing loss, and the veteran testified during his June 
2002 hearing that he was not concerned with hearing loss 
while on active duty.  He further testified, however, that 
his relatives complained that he was having difficulty 
hearing both during service and for several years after 
service.  He eventually sought treatment for hearing loss, 
and VA examination in November 2000 confirmed that he had 
bilateral hearing loss as defined by the provisions of 
38 C.F.R. § 3.385.  Furthermore, in a February 2000 letter, a 
military physician concluded that the veteran's current 
hearing loss disability was likely related to his in-service 
diagnosis of high frequency hearing loss.

In light of the aforementioned record, the Board concludes 
that there is an approximate balance of positive and negative 
evidence regarding the issue of whether the veteran's current 
bilateral hearing loss disability was incurred in service.  
On one hand, the record does not demonstrate that he had 
bilateral hearing loss as defined by the provisions of 
38 C.F.R. § 3.385 either during service or within one year of 
his separation from service.  On the other hand, however, the 
record reflects that there is evidence of high frequency 
hearing loss during service in the form of the April 1985 
examination report, and the veteran has indicated that 
numerous relatives reported to him that they were having 
difficulty communicating with him due to hearing loss both 
during service and after service.  Thus, there is some 
credible and probative evidence to suggest that the veteran 
experienced hearing loss while on active duty, even though 
that hearing loss was not severe enough at that time to meet 
the criteria of 38 C.F.R. § 3.385.  The Board believes that 
this interpretation of the evidence is consistent with the 
findings of Dr. J.H., who concluded that it was likely that 
the veteran's in-service diagnosis of high frequency hearing 
loss is related to his currently bilateral hearing loss 
disability.  Therefore, having resolved reasonable doubt in 
favor of the veteran, the Board concludes that the veteran's 
bilateral hearing loss disability was incurred in service.

In summary, the Board finds that the credible and probative 
evidence is in equipoise as to whether the veteran's 
bilateral hearing loss disability was incurred in service.  
Resolving reasonable doubt in favor of the veteran, the Board 
finds that service connection is warranted for bilateral 
hearing loss.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The benefit sought on appeal may accordingly be granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

